Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
Status of Application and Claims
Claims 1, 3-18, 20-26, 28-43 and 45-55 are pending.
Claims 1 and 26 were amended or newly added in the Applicant’s filing on 11/21/2022.
This office action is being issued in response to the Applicant's filing on 11/21/22022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-18, 20-26, 28-43 and 45-55 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method for outputting a non-convexity status for a financial contract modelled by an input payment function, the method comprising receiving a user selection of an input payment function representing a financial contract to be valuated which includes one or more stochastic variables, wherein the input payment function is represented by a tree representation and wherein the tree representation comprises one or more leaves representing one or more of the stochastic variables; and an expected value in a corresponding natural measure for each stochastic variable in the input payment function; initializing a current payment function to be the input payment function, the current payment function associated with a current measure; determining a non-convexity status having one of two states, the two states being: a confirmation indication, the confirmation indication corresponding to a confirmation of the input payment function exhibiting a lack of convexity; and a failure indication, the failure indication corresponding to a failure to confirm the input payment function exhibiting a lack of convexity, storing the non-convexity status; if the state of the stored non-convexity status is the confirmation indication, determining, by the processor, an output valuation comprising an expected value of the input payment function, wherein determining the output valuation comprises determining an intrinsic value of the current payment function based on the current measure and determining the expected values for each stochastic variable in the current payment function, wherein, for any function f of n state variables X={x1, x2, ...xn}, the intrinsic value of the function is given by: f(E[x1],E[x2]...,E[xn]) where E[·] is the expectation operator in a natural measure of its argument; if the state of the stored non-convexity status is the failure indication, determining that the intrinsic value is not suitable for valuating the input payment function; wherein determining the non-convexity status comprises checking for an absence of convexity based on the current payment function and checking for an absence of convexity comprises: determining whether the current payment function comprises stochastic variables at least in part by traversing the tree representations; if the current payment function comprises no stochastic variables, determining that the non-convexity status is the confirmation indication; and if the current payment function comprises one or more stochastic variables, determining that the one or more stochastic variables of the current payment function satisfy one or more linearity criteria; and if the one or more stochastic variables of the current payment function satisfy the one or more linearity criteria, determining that the non-convexity status is the confirmation indication; and outputting the non-convexity status to the user.
These limitations, as drafted, under their broadest reasonable interpretation, recites a method and/or a system configured to perform an analysis of a function (and thereby the underlying financial contract) which is a fundamental economic practice, a sub-category of certain method of organizing human interactions, an enumerated grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, under their broadest reasonable interpretation, recites a method and/or a system to determine the status of a function (and thereby the underlying financial contract) which is a mental process, another enumerated grouping of abstract ideas. Accordingly, the claim recites an abstract idea under a second enumerated grouping of abstract ideas.
Additionally, the limitations, as drafted, under their broadest reasonable interpretation, recites a method and/or a system to determine the status of a function (and thereby the underlying financial contract) utilizing particular mathematical relationships, mathematical formulas or equations, and mathematical calculations. Mathematical concepts are another enumerated grouping of abstract ideas. Accordingly, the claim recites an abstract idea under a third enumerated grouping of abstract ideas.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer comprising a processor and a memory, a user interface and a display (see Claims 1 and 26).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Appropriate correction is requested.

Prior Art Rejections
Applicant’s amended claims have overcome the prior art of record. No further prior art has been asserted against the claimed invention.

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive

§101 Rejection
Applicant has amended the claims to recite that the input payment function is represented by “a tree representation and wherein the tree representation comprises one or more leaves representing one or more of the stochastic variables” and processing the variables of said representation comprises “traversing the tree representation.” see Claim 1.
Applicant argues that that the amended claimed language “provides a meaningful limitation that integrates any recited judicial exception into a practical application” and, as such, satisfies Step 2A Prong Two of the §101 Guidelines. see Arguments, p. 23.
The Examiner respectfully disagrees.
Step 2A Prong Two of the §101 Guidelines applies to additional elements of the claimed invention, the elements additional to (i.e. outside of) the abstract idea. In the claimed invention, the “additional elements” are the computer implementation of the abstract idea. The Applicant is arguing claim elements of the abstract idea (i.e. the representative model of the input payment function), not “additional elements” outside the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason M. Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         December 5, 2022